KOZINSKI, Circuit Judge,
concurring:
I don’t object to the decision to remand so the district court may consider whether Gabriel is entitled to the equitable remedy of “surcharge” against the Fund under CIGNA Corp. v. Amara, — U.S. -, 131 S.Ct. 1866, 179 L.Ed.2d 843 (2011). But on the record before us, I seriously doubt that Gabriel will prevail on such a surcharge claim consistent with our opinion.
Gabriel claims he’s entitled to equitable relief from the Fund in the form of a surcharge, see Amara, 131 S.Ct. at 1880, because the Fund’s inaccurate statements and payment of benefits he hadn’t earned “induced Gabriel into an earlier retirement than he could afford.” But we hold, in the course of affirming the district court’s grant of summary judgment to the Fund on Gabriel’s equitable estoppel claim, that Gabriel wasn’t “ignorant of the true facts.” Op. 961. Gabriel doesn’t dispute that he *965received a letter from the Fund on November 20, 1979 informing him that he didn’t meet the vesting requirements and would be terminated from the Plan. We find the letter sufficient to inform him that he wasn’t vested. Id. at 961-62. Thus,' Gabriel can’t show that any reliance on the Plan’s representations was reasonable for purposes of his equitable estoppel claim. See Renfro v. Funky Door Long Term, Disability Plan, 686 F.3d 1044, 1054-55 (9th Cir.2012); Spink v. Lockheed Corp., 125 F.3d 1257, 1262 (9th Cir.1997).
I can’t see how Gabriel could prevail on a surcharge claim based on the same theory — namely, that the Fund’s representations induced Gabriel into an early retirement. Even assuming that someone in Gabriel’s position — who isn’t vested in the Plan and thus isn’t entitled to benefits under the Plan — has standing to pursue such a claim against the Fund, surcharge requires “harm and causation,” Amara, 131 S.Ct. at 1881. The claimed harm must be something more than the mere violation of a statutory right to accurate statements; otherwise, ERISA fiduciaries would be “strictly liable for every mistake.” Skinner v. Northrop Grumman Ret. Plan B, 673 F.3d 1162, 1167 (9th Cir.2012). In Skinner, we rejected a surcharge claim brought by retirement plan beneficiaries against the plan administrator because the beneficiaries couldn’t show that they relied on the allegedly inaccurate summary plan description, and thus “establish[ed] no harm for which they should be compensated.” Id.
Gabriel would distinguish Skinner on the ground that, unlike the Skinner plaintiffs, the Fund’s mistakes allegedly “induced Gabriel into an earlier retirement than he could afford.” But Gabriel’s argument is based on the premise that he detrimentally relied on the Fund’s, representations, and we’ve already held that any such reliance was unreasonable for purposes of Gabriel’s equitable estoppel claim. It would be anomalous indeed to find that Gabriel’s unreasonable reliance on the Fund’s inaccurate statements and payment of benefits that he hadn’t earned — which we hold is insufficient for an equitable estoppel claim — is a sufficient injury for a surcharge claim.
Nothing in Amara calls for such an outcome. In Amara, the Court considered the availability of surcharge as a remedy to redress damages caused by Cigna’s significantly incomplete and misleading descriptions of its new employee retirement plan, which made at least some employees worse off. 131 S.Ct. at 1872-73, 1880. The Court stated that surcharge may be an appropriate remedy for these violations, even in the absence of detrimental reliance by individual employees. Id. at 1880-81. That’s because, as the Court explained, injury and causation might be proven in other ways, such as by showing that the defendant’s misrepresentations duped fellow employees in their assessments of the new plan, who would have notified others. Id. at 1881. But Gabriel hasn’t made, and can’t make, any such argument here. The only harm alleged by Gabriel resulted from his claimed personal reliance on the Fund’s representations. We’ve already held that any such reliance was unreasonable. Regardless of the scope of the surcharge remedy contemplated in Amara, I can’t imagine it extends to a reliance claim where the plaintiff was apprised of the true facts. A contrary conclusion would result in “injustice to the [Fund] or third parties,” George Gleason Bogert et al., The Law of Trusts & Trustees § 861 (2014), and a form of strict liability for every mistake that’s claimed to be relied on, even if the reliance was unreasonable.
Therefore, unless Gabriel claims some other harm on remand besides the harm *966that allegedly resulted from his reliance on the Fund’s payment of benefits and incorrect statements, the Fund would be entitled to summary judgment on the issue of Gabriel’s entitlement to a surcharge.